Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 3 and 8 recite “at
least 200 psig” but does not discuss an upper boundary to this pressure; this
unbounded range is considered indefinite. Examiner requests clarification. Claims 4 and 9 recite “about 60 psig” without further specifying what “about” constitutes. Whether the
number is within +/- 1 psig or 10 psig is unknown and therefore considered indefinite.
Examiner requests clarification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirza (GB2450565A).
Claim 1:  Mirza discloses a method comprising flowing, by a pump (128) of a gas-oil separation plant (Fig. 2), a processed crude oil stream (note processed stream flowing in 120/122) at a first pressure (note pressure at 130) to a multi-phase ejector (106) fluidically coupled to the pump and fluidically coupled to a well (note establishment of LP well connected to LP inlet, see page 9, line 10 and page 10, lines 19, 22 and page 13, lines 15-16); and creating, by the multi-phase ejector, a low-pressure area (Examiner notes low-pressure area at 34/35) responsive to flowing the processed crude oil stream, thereby inducing flow of a production stream from the well to the multi-phase ejector at a second pressure (Examiner notes area around the LP well) less than the first pressure (a skilled artisan would know to implement the operation of Fig. 2 only when the second pressure was less than the first pressure; otherwise the boosting would be unnecessary), wherein a pressure in the low-pressure area is less than the second pressure of the production stream (flow will occur from higher to lower pressure and, as such, the second pressure will be slightly higher than the low-pressure area).
Claim 2:  Mirza further discloses discharging, by the multi-phase ejector, a mixture of the processed crude oil stream and the production stream at an intermediate pressure between the first pressure and the second pressure (Fig. 2, Examiner noting that the combined incoming flows into the ejector will result in an exit pressure between the drive fluid and suction fluid pressures).
Claim 5:  Mirza discloses a system (Fig. 2) comprising a multi-phase ejector (106) fluidically coupled to a well (note establishment of LP well connected to LP inlet, see page 9, line 10 and page 10, lines 19, 22 and page 13, lines 15-16); and a pump (128) in a gas-oil separation plant (Fig. 2) fluidically coupled to the multi-phase ejector, the pump configured to flow a processed crude oil stream as motive fluid to the multi-phase ejector at a first pressure (note pressure at 130), wherein the multi-phase ejector is configured to create a low-pressure area (Examiner notes low-pressure area at 34/35) in response to the flow of the processed crude oil stream, thereby inducing flow of a production stream from the well as suction fluid to the multi-phase ejector at a second pressure (Examiner notes area around the LP well) less than the first pressure (a skilled artisan would know to implement the operation of Fig. 2 only when the second pressure was less than the first pressure; otherwise the boosting would be unnecessary), wherein a pressure in the low-pressure area is less than the second pressure (flow will occur from higher to lower pressure and, as such, the second pressure will be slightly higher than the low-pressure area).
Claim 7:  Mirza further discloses that the multi-phase ejector is configured to discharge a mixture of the processed crude oil stream and the production stream at an intermediate pressure between the first pressure and the second pressure (Fig. 2, Examiner noting that the combined incoming flows into the ejector will result in an exit pressure between the drive fluid and suction fluid pressures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB 2450565) as evidenced by Layman (US 6,296,453) and in view of Webb (US 5,195,587).
Claims 3 and 8:  Mirza discloses the previous limitations but does not disclose a first pressure is at least 200 pounds per square inch gauge (psig), and the second pressure is at most 120 psig.  However, associated second pressures below 120 psig at LP wells are well known as evidenced by Layman which teaches an oil well booster arrangement in which wellhead pressure is between 100-200 psi (see col. 2, lines 52-53, note lower portion of this pressure range).  Further, Webb teaches an oil well booster arrangement in which a pump is employed to operate at a system pressure (which would correspond to the first pressure in Mirza) of 200 psi (see col. 2, line 68). It would have been obvious before the effective filing date of the invention to a skilled artisan to operate the pump in Mirza at a pressure taught by Webb and with analogous LP wells as taught by Layman in order to provide conditions favorable towards boosting production levels.
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB 2450565) as evidenced by Layman (US 6,296,453) and in view of Webb (US 5,195,587) and in further view of Russo (US 5,314,613).
Claims 4 and 9:  Mirza, Layman and Webb teach the previous limitations but are not explicit about the intermediate pressure is about 60 psig.  However, Russo teaches operating an ejector with an output pressure (which would correspond to an intermediate pressure of Mirza) of around 60 psig (see col. 6, line 50, note range of 420kPa – 1,200 kPa which lower range includes 60 psig). It would have been obvious before the effective filing date of the invention to a skilled artisan to operate Mirza’s jet ejector at a pressure taught by Russo as this exemplary pressure will sufficiently move fluid downstream.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirza (GB 2450565) in view Mirza (GB2526820A).
Claim 6:  Mirza ‘565 teaches the previous limitations but does not disclose that the multi-phase ejector is configured to receive, as suction fluid, a plurality of production streams from a respective plurality of wells.  However, Mirza ‘820 teaches an ejector arrangement which is set up to receive, as suction fluid, a plurality of production streams from a respective plurality of wells (see Fig. 1, note plurality of wells, 22, upstream of ejector).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a plurality of wells as taught by Mirza ‘820 into the apparatus of Mirza ‘565 in order to increase production as gathering would be occurring from the multiple wells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746